FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                            VIVIAN LONG
                                                                                 Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                P. O. Box 9540
                                                                               79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                  (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                     January 14, 2015

Matthew C. Martindale                          Randall C. Sims
Attorney at Law                                District Attorney
905 S. Fillmore, Suite 650                     501 S. Fillmore, Suite 5A
Amarillo, TX 79101                             Amarillo, TX 79101
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00376-CR, 07-14-00377-CR
          Trial Court Case Number: 69,437-A, 69,279-A

Style: Humberto Clemente Gutierrez v. The State of Texas

Dear Counsel:

          The Court has issued mandate in the captioned cause.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

xc:      Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
         Caroline Woodburn (DELIVERED VIA E-MAIL)